
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1539
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing solidarity with human rights
		  defenders in the Russian Federation, and for other purposes.
	
	
		Whereas the Russian Federation is a permanent member of
			 the United Nations Security Council, a participating state of the Organization
			 for Security and Cooperation in Europe (OSCE), a member state of the Council of
			 Europe, and as a signatory to international legislation has freely committed to
			 uphold and respect international law;
		Whereas the Russian Federation, as a party to the United
			 Nations Universal Declaration of Human Rights under article 3 is obligated to
			 ensure the right to life, liberty, and security of
			 person;
		Whereas the Russian Federation, as a signatory to the
			 International Covenant on Civil and Political Rights and as a party to the
			 European Convention on Human Rights, is legally obliged to uphold fundamental
			 freedoms and human rights, including the right to life, freedom of expression,
			 and freedom of association, among others;
		Whereas all OSCE participating states, including the
			 Russian Federation, have recognized the right of individuals to know and act
			 upon human rights and fundamental freedoms, and to contribute actively,
			 individually or in association with others, to their promotion and
			 protection;
		Whereas human rights defenders, investigative journalists,
			 and activists addressing human rights abuses and corruption in the Russian
			 Federation are routinely targeted for harassment, persecution, and physical
			 attacks;
		Whereas human rights defenders, investigative journalists,
			 and activists in the North Caucasus and those reporting on developments in that
			 region of the Russian Federation have been systematically targeted for
			 reprisals because of their work;
		Whereas Natalya Estemirova, the leading human rights
			 defender in Chechnya, was abducted nearby her apartment building in Grozny on
			 July 15, 2009, by unidentified men, transported to the neighboring Republic of
			 Ingushetia, and brutally killed;
		Whereas several other activists were also slain in 2009 in
			 connection with their professional work in the North Caucasus and others remain
			 at risk;
		Whereas Anna Politkovskaya and over a dozen other
			 journalists have been killed in Russia since 2000 in retaliation for their
			 work, in cases that remain unsolved;
		Whereas the 2009 Country Reports on Human Rights
			 Practices, issued by the Department of State, found that the Russian
			 Government’s poor human rights record in the North Caucasus worsened, with a
			 marked increase in extrajudicial killings by both Government and rebel forces
			 and politically motivated disappearances in Chechnya, Ingushetia, and Dagestan;
			 and
		Whereas the ongoing human rights violations, legal
			 impunity, and the permeating climate of fear in the North Caucasus remain a
			 concern of human rights defenders and the international community: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)expresses
			 solidarity with human rights defenders in the Russian Federation;
			(2)calls for an end
			 to the harassment, persecution, and attacks against human rights activists,
			 including journalists, in the Russian Federation;
			(3)condemns the
			 impunity for those responsible for murder of human rights defenders, including
			 journalists, in the Russian Federation;
			(4)urges the Russian
			 Federation to—
				(A)fully respect in
			 practice the rights and freedoms of all human rights defenders, including the
			 right to life, freedom of expression, and freedom of association;
				(B)take appropriate
			 measures to end the harassment, persecution, and attacks against human rights
			 activists, including lawyers and journalists;
				(C)ensure that law
			 enforcement officials vigorously and transparently investigate acts of
			 violence, harassment, and intimidation against members of Russian civil
			 society, as well as make certain that authorities are not complicit in such
			 acts; and
				(D)fully and
			 thoroughly investigate all unresolved murder cases of human rights defenders,
			 including journalists;
				(5)urges the
			 President and the Secretary of State to integrate human rights in all
			 components of bilateral relations with the Russian Federation and to continue
			 to raise concerns with the Government of the Russian Federation over human
			 rights violations, including the harassment, persecution, and attacks on human
			 rights defenders and journalists; and
			(6)urges the
			 Secretary of State to make effective use of meetings of the Organization for
			 Security and Cooperation in Europe and other international fora for the
			 purposes of raising these and other human rights abuses in the North Caucasus
			 and elsewhere in the Russian Federation.
			
